Citation Nr: 0615696	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-26 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include presumptive service connection for exposure to 
ionizing radiation.

2.  Entitlement to service connection for gall bladder 
disease, to include presumptive service connection for 
exposure to ionizing radiation.

3.  Entitlement to service connection for diabetes mellitus, 
to include presumptive service connection for exposure to 
ionizing radiation.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from July 1965 to June 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In this decision, the RO denied entitlement to 
service connection for heart disease, gall bladder disease, 
and diabetes mellitus; to include presumptive service 
connection under the provisions of 38 C.F.R. § 3.311 for 
exposure to ionizing radiation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
introduced several fundamental changes into the VA 
adjudication process.  A VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim.

The veteran's service records indicate that his primary 
military occupational specialty was as a nuclear weapons 
maintenance specialist.  He has submitted lay evidence that 
this work included exposure to uranium in the nuclear weapons 
he serviced.  The veteran has alleged that this exposure 
included ionizing radiation which caused his current heart 
and gall bladder disease, and diabetes mellitus.  There is no 
lay or service evidence that the veteran was involved in 
above ground nuclear tests or served in Hiroshima or 
Nagasaki, Japan.  See 38 C.F.R. § 3.311(a).  His noted 
diseases are not those listed at 38 C.F.R. § 3.311(b)(2) as 
presumed to be the result of ionizing radiation.  Therefore, 
in order to establish that these disabilities are radiogenic 
diseases, and warrant further development of a dose estimate, 
he must submit scientific or medical evidence that his 
diseases are radiogenic in nature.  See 38 C.F.R. 
§ 3.311(b)(4), (c).

The veteran has received multiple letters in pursuant to the 
duties under the VCAA.  While these letters informed him 
generally of the requirements and evidence to establish 
service connection, they failed to specifically inform him of 
the type of evidence he was required to submit to establish a 
radiogenic disease that would allow further development of a 
dose estimate of his exposure to ionizing radiation as 
required under 38 C.F.R. § 3.311(b)(4).  On remand, this type 
of notification must be issued to the veteran.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  The claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

In addition, the veteran has asserted that his claimed 
disabilities were caused by his use of certain chemicals 
during active service.  He has submitted statements from 
fellow soldiers that they were exposed to these chemicals.  
On remand, a compensation examination should be obtained to 
determine the etiology of his current disabilities and 
whether they are related to the chemical exposure during 
active service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Finally, the RO issued a letter in February 2003 to the 
Director of the Compensation and Pension (C&P) Service 
requesting an opinion on whether or not the veteran's claimed 
diseases resulted from radiation exposure during active 
service.  The rating decision of April 2003 noted that this 
letter had been sent.  However, neither this rating decision 
nor any subsequent Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC) indicated that the 
C&P Service had provided a response.  On remand, the Agency 
of Original Jurisdiction (AOJ) must determine if this letter 
had actually been sent and, if so, obtain the C&P Service's 
response for inclusion in the claims file.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that informs the appellant of 
(1) the information and evidence not of 
record that is necessary to 
substantiate the claim; (2) the 
information and evidence that VA will 
seek to obtain on his behalf; (3) the 
information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.

In this regard, the AOJ must 
specifically inform the veteran that he 
is required to submit competent 
scientific or medical evidence that his 
heart disease, gall bladder disease, 
and diabetes mellitus are radiogenic 
diseases.  See 38 C.F.R. § 3.311(b)(4).  
He should also be informed that a 
radiogenic disease is defined as a 
disease that may be induced by ionizing 
radiation.  See 38 C.F.R. 
§ 3.311(b)(2).

The VCAA notification must also include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Only if the veteran submits competent 
scientific or medical evidence that his 
heart disease, gall bladder disease, 
and/or diabetes mellitus are radiogenic 
diseases, should further development of 
his radiation dosage be undertaken or a 
dose estimate be obtained.

3.  The AOJ should determine whether the 
letter to the Director of the C&P Service 
dated in February 2003 was actually sent.  
The AOJ should contact both the RO and 
the C&P Service to confirm if this letter 
was sent and, if so, whether a response 
was issued by the C&P Service.  If so, 
then any response from the C&P Service 
must be obtained and associated with the 
claims file.

4.  The veteran should be afforded a VA 
compensation examination.  The purpose of 
this examination is to determine the 
existence and etiology of the veteran's 
heart disease, gall bladder disease, and 
diabetes mellitus.  The claims folder 
must be sent to the examiner for review.  
Please provide the examiner with the 
following instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the examination report.

The veteran has claimed that his current 
heart disease, gall bladder disease, and 
diabetes mellitus are the result of his 
in-service exposure to tri chlor ethylene 
(TCE) and toluene.  He was exposed to 
these chemicals while working on nuclear 
weapons.  Please answer the following 
questions.  

Does the veteran currently have heart 
disease, gall bladder disease, and/or 
diabetes mellitus?  If so, please provide 
all appropriate diagnoses.  The examiner 
must indicate whether it is at least as 
likely as not that any of these diseases 
were incurred as a result of, or 
aggravated beyond their natural course 
by, the veteran's active service.  Is it 
at least as likely as not that any of 
these diseases were incurred as a result 
of the veteran's exposure to tri chlor 
ethylene and toluene during active 
service?

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the examination 
should be associated with the veteran's 
claims folder.

5.  Finally, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to these claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2005).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






